*149RESOLUCIÓN
Examinada la Moción de Reconsideración presentada por la parte peticionaria en el caso de epígrafe, se provee “ha lugar”y se archiva la queja Núm. AB-2015-331 presen-tada por el Sr. Robert A. Nelson. A su vez, se censura enér-gicamente a la licenciada Agudo Loubriel por su conducta y se le apercibe que, de no atender con premura las órdenes del Tribunal, se expondría a sanciones más severas.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Kolthoff Caraballo y el Juez Asociado Señor Estrella Martínez no intervinieron.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo